DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: element 36 is described as a crack valve and also a connector gate.   Page 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites a “delayed operation gate”.  The disclosure fails to describe this element nor is its meaning readily apparent.
Claim 16 recites “said valve action”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the operation of said delayed operation gate being controlled by a separate pneumatic control signal form said actuation apparatus.”  The word “form” probably should be “from”.  It is also not clear what disclosed structure performs this feature.  
Claims 17-18 recite a “two stage valve”.  The disclosure fails to describe stages.  It is not clear what is intended by the term.



Claim Rejections - 35 USC § 103
Claims 1-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mild (US# 4118076) in view of Zhang et al (US# 9771055).
	Mild discloses a brake system and method of braking including; pressurizing the rear brakes with a source 18 of pressure and pressurizing front brakes 20 when the pressure Pn at the rear brakes has risen to a pressure (crack pressure).  Figures 1-2.  Mild lacks the disclosure of detecting an impending collision condition; maintaining an air pressure of 40 psi at the rear brakes and 20 psi at the front brakes to slow or stop the vehicle and applying the front brakes when the rear has reached the specific value of 20 psi.   Zhang et al discloses a brake system and further teaches detecting an impending collision (represented by the value TTC), and providing a constant braking force in response to that detection (col. 8, lines 41-60).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize Zhang’s imminent collision detection and brake control in the device of Mild to improve occupant safety.  Mild provides initial braking to the rear until a crack pressure has been achieved and proportioned braking to improve vehicle stability (col. 1, lines 5-40), but remains silent as to the particular pressure at which front braking force is generated.  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select appropriate brake pressures of Mild through routine design and/or experimentation to provide optimal braking characteristics based on desired operation.  Note MPEP 2144.05(II).
	Regarding claims 2-3, Zhang et al teach detection of imminent collision (represented by the value of TTC over a threshold) and applying another braking level (for example, max braking).  Col. 8, 
	Regarding claim 4, Zhang et al does not appear to explicit disclose releasing said brake pressure and returning brake operation entirely to the driver when a non-collision condition is detected, however, such step would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention, as continued automatic brake intervention would be both unnecessary and a nuisance when the threat of collision no longer exists.
Regarding claims 5-7, note figure 10 of Zhang et al discloses various TTC times.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select appropriate times through routine design and/or experimentation to provide optimal collision avoidance or mitigation and driver comfort.  Note MPEP 2144.05(II).
	
	Regarding claim 20, Mild discloses a method of braking including; pressurizing the rear brakes at a first higher pressure and pressurizing front brakes 20 when the pressure Pn at the rear brakes has risen to a pressure (crack pressure).  Figures 1-2.  Mild lacks the disclosure of receiving a collision indication signal; carrying out the pressurization when the signal is detected and maintaining an air pressure of the rear brakes and the front brakes to slow or stop the vehicle.  Zhang et al discloses a brake system and further teaches detecting an impending collision (represented by the value TTC), and providing a constant braking force in response to that detection (col. 8, lines 41-60).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize Zhang’s imminent collision detection and brake control in the device of Mild to improve .

Claims 1-7, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US# 6183052) in view of Casler et al (US# 2062500) and Zhang et al (US# 9771055).
Harada et al disclose a brake system and method of braking including; pressurizing the rear brakes 2 (at WRR) with a source 6 of pressure and pressurizing front brakes 2.  Figure 1. Harada et al lacks the disclosure of detecting an impending collision condition; maintaining an air pressure of 40 psi at the rear brakes and 20 psi at the front brakes to slow or stop the vehicle and applying the front brakes when the rear has reached the specific value of 20 psi.   Zhang et al discloses a brake system and further teaches detecting an impending collision (represented by the value TTC), and providing a constant braking force in response to that detection (col. 8, lines 41-60).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize Zhang’s collision detection and brake control in the device of Harada et al to improve occupant safety.  Casler et al disclose a similar brake system and further teaches providing initial braking to the rear until a pressure has been achieved and proportioned braking to improve vehicle stability (page 2, 1st col. line 74 to second col. Line 4 and 2nd col. Line 67 to page 3, 1st col. Line 8).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize differential braking, as taught by Calser et al, in the device of Harada et al to improve vehicle stability.   It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select appropriate brake pressures of Harada et al through routine design and/or experimentation to provide optimal braking characteristics based on desired operation.  Note MPEP 2144.05(II).

	Regarding claim 4, Zhang et al does not appear to explicit disclose releasing said brake pressure and returning brake operation entirely to the driver when a non-collision condition is detected, however, such step would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention, as continued automatic brake intervention would be both unnecessary and a nuisance when the threat of collision no longer exists.
Regarding claims 5-7, note figure 10 of Zhang et al discloses various TTC times.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select appropriate times through routine design and/or experimentation to provide optimal collision avoidance or mitigation and driver comfort.  Note MPEP 2144.05(II).
	Regarding claim 12, Harada disclose a system for a commercial vehicle having; 
a rear air pressure reservoir 6, and a front air pressure reservoir 6, where the pressure in said rear and front reservoirs is each maintained at the same pressure; an actuation apparatus element (any of 28/14F/14R); at least one connection element in a pneumatic pressure line between said rear air pressure reservoir and said rear service brake circuit, wherein said connection element operates as a valve 14R; at least one connection element in a pneumatic pressure line between said front air pressure reservoir and said front service brake circuit, wherein said connection element operates as a valve 14R.  Harada et al lack a collision warning device providing a signal representing closure time with a foregoing vehicle or object, including an impending collision warning signal and an imminent collision warning st col. line 74 to second col. Line 4 and 2nd col. Line 67 to page 3, 1st col. Line 8).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize differential braking, as taught by Calser et al, in the device of Harada et al to improve vehicle stability.
	Regarding claim 13, Zhang et al teach detection of imminent collision (represented by the value of TTC over a threshold) and applying another braking level (for example, max braking).  Col. 8, lines 60-64.
Regarding claims 14-15, Harada et al further lack the specific pressure values recited.  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select appropriate brake pressures of Harada et al through routine design and/or 
	Regarding claim 16, the valve action between said rear air pressure reservoir 6 and said rear service brake circuit is controlled with a high pressure pneumatic signal from said actuation apparatus, which pneumatic control signal passes through a delayed operation gate 12 pneumatically connected to a rear brake control valve 18 or 14r, the operation of said delayed operation gate being controlled by a separate pneumatic control signal 13 form said actuation apparatus.
Regarding claims 17-18, the actuation apparatus element is an electronic solenoid operated two stage (position) valve 22r or 22f.  Col. 4, lines 58-63.
Regarding claim 19, note quick release crack valve14F connected to the front brakes, a front brake control valve 18 pneumatically powering said crack valve.
Regarding claim 20, Harada discloses a method of braking including; pressurizing the rear brakes at a first higher pressure and pressurizing front brakes.  Harada et al lacks the disclosure of receiving a collision indication signal; carrying out the pressurization when the signal is detected and maintaining an air pressure of the rear brakes and the front brakes to slow or stop the vehicle.  Zhang et al discloses a brake system and further teaches detecting an impending collision (represented by the value TTC), and providing a constant braking force in response to that detection (col. 8, lines 41-60).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize Zhang’s imminent collision detection and brake control in the device of Harada to improve occupant safety.  Harada et al further lacks the disclosure of braking the rear brakes and pressurizing the front brakes when the reach brakes reach a first threshold value.   Casler et al disclose a similar brake system and further teaches providing initial braking to the rear until a pressure has been achieved and proportioned braking to improve vehicle stability (page 2, 1st col. line 74 to second col. Line 4 and 2nd col. Line 67 to page 3, 1st col. Line 8).  It would have been obvious to one of ordinary skill in the art at before .   

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US# 6183052), Casler et al (US# 2062500) and Zhang et al (US# 9771055), as applied to claim 1 above, in further view of Applicant’s admitted prior art.
	Regarding claims 8-9, Harada et al further lacks the disclosure of maintaining a front air pressure reservoir 6 at 120 psi, and a rear air pressure reservoir 6 at 120 psi.  Applicant’s admitted prior art (page 2 of specification) indicates that air reservoirs contain high pressure air typically 60-120psi.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize an air pressure of 120 psi, as disclosed by Applicant, as such pressure is “typical” in commercial brake systems and therefore an obvious value to try.
	Regarding claims 10-11, note Harada et al discloses valves 26/22f/22r receiving air at reservoir pressure. 

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10124777. Although the claims at issue are not the patent claims anticipate the application claims.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10676073. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims either anticipate the application claims or are an obvious combination of the patent claims.  For instance, application claim 8 is anticipated by patent claim 8, and application claim 9 is the combination of patent claims 8 and 2.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK